Citation Nr: 0311593	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active duty from June 1987 to February 
1995.  Service in Southwest Asia during the Persian Gulf war 
is indicated by the evidence of record.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (RO).

In January 2000 the Board of Veterans' Appeals (Board) denied 
entitlement to an evaluation in excess of 60 percent for 
service-connected peptic ulcer disease and remanded the issue 
of entitlement to service connection for PTSD to the RO for 
additional development.  

In October 2001, the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

In February 2002, the Board undertook additional development 
in this case pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  A response to the development action 
was added to the claims file in May 2002.  In March 2003 
additional records involving the veteran's hospitalization at 
a VA facility from November to December 2002, as well as a 
statement from the veteran's employer, were added to the 
claims file. 
 
In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), promulgated after the Board's 
development action referred to above, the Federal Circuit 
specifically noted that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  Accordingly, this 
case must be remanded to the RO so that the RO may consider 
the additional evidence noted above.  See also Bernard v. 
Brown, supra.  

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO should initially review the file 
in order to determine if additional 
evidentiary development is necessary and if 
so undertake such development.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim, taking into 
consideration the recently added evidence 
referred to above.  If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
and given an appropriate opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



